Citation Nr: 0429718	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for phlebitis of the left lower extremity.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a shell fragment wound of the left 
upper thigh.

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right hand.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in New Orleans, 
Louisiana, which in pertinent part, confirmed and continued a 
disability rating of 30 percent for phlebitis of the left 
lower extremity, a disability rating of 10 percent for 
residuals of a shell fragment wound of the left upper thigh, 
a noncompensable rating for residuals of a shell fragment 
wound of the right hand and a noncompensable rating for 
bilateral hearing loss.   

The Board also notes that the veteran perfected an appeal of 
the RO's June 2002 rating decision which confirmed and 
continued a 10 percent disability rating for tinnitus.  He 
withdrew that appeal both orally and in writing in May 2004.  
See 38 C.F.R. § 20.204 (2003).  Therefore, the issue is not 
currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

During the veteran's May 2004 travel Board hearing, he 
testified that in regards to his phlebitis of the left lower 
extremity and shell fragment wound of the left upper thigh, 
his last treatment was in April 2004 at the VA medical center 
(VAMC) in Shreveport, Louisiana.  On Remand, the RO should 
contact the VAMC in Shreveport and obtain all the veteran's 
treatment records dated March 2002 to the present.  

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the veteran claims that his conditions have worsened 
more than when originally rated, and the available evidence 
is too old for an adequate evaluation of the veteran's 
current condition, VA's duty to assist includes providing a 
new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In this case, the veteran last underwent a VA 
examination of the joints in February 2002 and a VA 
audiological examination in March 2002, more than two years 
ago.  Furthermore, the veteran argues in his May 2004 travel 
Board hearing that his service-connected disabilities have 
increased in severity.  On remand, the veteran should be 
scheduled for VA examinations to determine the current nature 
and severity of his service-connected disabilities.     
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for his disabilities and 
which have not already been made part 
of the record.  After the releases are 
signed, the RO should obtain and 
associate with the claims folder all of 
the veteran's treatment records, 
including records from the VAMC in 
Shreveport, Louisiana dated March 2001 
to the present.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

3.  After all documents are obtained and 
have been associated with the claims 
folder, the RO should arrange for the 
veteran to undergo various VA medical 
examinations to determine the nature and 
severity of his service-connected 
disorders.  The claims folder must be 
made available to the physician for the 
examination and the examination report 
must state whether such review was 
accomplished.

Orthopedic and Neurological Examination 
The veteran should be afforded a VA 
orthopedic and neurological examination 
to determine the nature and severity of 
the residuals of the shell fragment 
wound of the left upper thigh and 
residuals of the shell fragment wound of 
the right hand.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the physician should be 
accomplished.  The physician should 
provide a complete rationale for all 
opinions expressed and conclusions 
reached.

Vascular Examination 
The RO should schedule the veteran for a 
VA vascular examination by a physician 
with appropriate expertise to determine 
the nature, extent and severity of the 
veteran's phlebitis of the left lower 
extremity.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
note any persistent edema, stasis 
pigmentation or eczema, or ulcerations, 
and to what extent elevation of the 
extremity is required. 

Dermatology Examination 
The RO should schedule the veteran for 
a VA dermatology examination.  The 
physician is requested to provide an 
opinion concerning the severity of the 
scar of the veteran's service-connected 
shell fragment wound of the left upper 
thigh and to determine the nature and 
severity of the scar on the veteran's 
right hand.  The examiner should 
conduct all testing and evaluation 
necessary.  The examiner should 
specifically comment on whether the 
scars are tender, painful, or 
productive of limitation of function; 
whether there is tissue or skin loss; 
and whether there are changes in the 
pigmentation of the veteran's skin.

Audiological Examination 
The veteran should be afforded a VA 
audiological examination to determine 
the nature, extent and etiology of any 
bilateral hearing loss.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the physician 
should be accomplished.  A separate 
opinion should be provided for each ear 
along with the complete rationale for 
all opinions expressed and conclusions 
reached.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2004), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




